The Court
told the counsel that an uniform practice was as obligatory as a rule, and that they understood the practice to have been, that exceptions were nought, unless accompanied by an affidavit, such as is mentioned in the rule of -the Court of Common Pleas ; but that if Mr. Ingersoll doubted the practice, they would give him time to search for precedents. Mr. Sergeant, having consulted his client, declared he was willing to wave the objection, although he had no doubt it was good. The Court then requested the bar to take notice, that in their' opinion, exceptions were not to be received, unless accompanied by an affidavit, according to the practice.
*366The referees were then examined, who explained all the exceptions to the satisfaction of the court, and the award was affirmed without any principle of law being decided.